



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Majeed, 2019 ONCA 366

DATE: 20190506

DOCKET: C60866

Feldman, Miller and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Majeed

Appellant

Michael Dineen, for the appellant

Andrew Cappell, for the respondent

Heard and released orally: May 2, 2019

On appeal from the conviction entered on June 15, 2015 by
    Justice Brownstone of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals his conviction for obtain credit by false
    pretences and the finding of guilt on inducing a person to act on a false
    document. In oral argument counsel identified the issue in the following way:
    he submitted that the trial judge effectively found that the mortgage broker,
    who had the same knowledge of the scheme as the appellant, could have been
    simply naive, and that that finding was inconsistent with the finding of
    fraudulent conduct by the appellant beyond a reasonable doubt.

[2]

We do not accept this submission. Looking at the reasons as a whole and
    the role that each of the parties played in the process, while the mortgage
    broker should have perceived that the rental agreements were false based on the
    email correspondence leading to their submission, the appellant was the one who
    submitted them. In that regard, the trial judge found at para. 25:

The email correspondence dated March 16, 2013 and April 5, 2013
    between Mr. Majeed and Mr. Vaz referred to in paragraphs 11 and 12 above, makes
    it abundantly clear that Mr. Majeed played an active role in the drafting of
    the rental agreements that were to be submitted to MCAP.

[3]

That finding was available on the record and is sufficient to ground the
    conviction. As the trial judge stated at the end of para. 25:

It is sufficient that the Crown prove beyond a reasonable doubt
    that Mr. Majeed knew that he was submitting false documents to MCAP via Mr.
    Vaz.

[4]

As a result the appeal is dismissed.

K.
    Feldman J.A.

B.W.
    Miller J.A.

Fairburn
    J.A.


